El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
La Comisión de Indemnizaciones a Obreros sobre acci-*986dentes del trabajo en junio 29, 1923, dictó la siguiente reso-lución :
“En este caso de Francisco Flores, no se ha presentado solici-tud de indemnización por el obrero ni por los herederos o beneficia-rios del obrero, sin el cual documento la Comisión no puede conside-rar reclamación alguna, de acuerdo con la Ley.
“Pero, del estudio que hemos hecho del expediente de este caso, parece que la reclamación de tal documento es innecesaria.
“Según los informes Francisco Flores estaba trabajando como albañil en una obra de don Francisco Catalá en la calle 25 de julio, de la ciudad de Yauco, P. R., el día 20 de diciembre, 1921, mientras estaba trabajando cayeron unas lloviznas. Flores £ué atacado más tarde de pulmonía.
“En el informe de nuestro investigador Sr. Barreras, se nos dice que mientras Francisco Flores trabajaba cayeron unas ligeras lloviz-nas, las que todos soportaron precisamente por ser menudas; que Flores se retiró a la media hora de haberse mojado sintiéndose enfermo, y por la noche salió a la calle, amaneciendo al día siguiente en estado grave muriendo el día 24 a las dos de la tarde.
“Obra en el expediente una partida de defunción expedida por el encargado del Registro Civil de Yauco, en la cual se certifica la muerte de Francisco Flores a consecuencia de ‘pneumonia.’
“En un informe de baja del Dr. A. Ramírez Marini, se dice que el médico examinó al obrero Francisco Flores el día 22 de diciembre y lo encontró con un fuerte ataque de grippe, pero que aún no había complicaciones.
“La evidencia que tenemos en este caso, y que es la que hemos enumerado anteriormente, no prueba que la muerte de este obrero fuera causada por una enfermedad proveniente del trabajo que rea-lizaba el obrero. La prueba es ineficaz para sostener la alegación que en una solicitud de indemnización pudiera ser hecha de que la muerte le ocurrió a este obrero a consecuencia de enfermedad ocu-pacional. Siendo esto así procede el archivo de este expediente.”
En octubre 1, 1923, la Comisión dictó otra resolución que dice:
“En el caso de Francisco Flores, 17,334, la Comisión vista la moción presentada por la viuda del obrero fenecido acuerda la rea-pertura del caso, concediéndole así la oportunidad a los herederos de probar que la enfermedad y muerte del obrero provinieron del *987trabajo que realizaba, siendo por cuenta de los peticionarios todos los gastos del caso.”
■ Abierto el caso nuevamente, la Comisión, después de exa-minar la prueba que fue aportada, finalmente dijo:
“En el caso de Francisco Flores, 17,334, la Comisión después de estudiar detenidamente la moción de reconsideración presentada y las declaraciones que en apoyo de la misma han sido sometidas, acuerda denegar la reconsideración pedida por cuanto no resulta comprobado que la muerte del obrero le baya sido causada por en-fermedad ocupaeional alguna sufrida en el curso y como una con-secuencia del trabajo que realizaba.
“Comuniqúese al peticionario.”
De esta última resolución apeló Angela Rosado como madre con patria potestad de sus tres Rijos menores nom-brados Francisco, Juditli y Saul Flores, habidos en su ma-trimonio con Francisco Flores, para ante la corte de dis-trito, alegando, en síntesis: que Francisco Flores, de oficio albañil, el 20 de diciembre de 1921 trabajaba en las obras de Francisco Catalá, mientras trabajaba cayeron unas llo-viznas, a consecuencia de las cuales le sobrevino una pul-monía de la cual falleció en el pueblo de Yauco el 24 de diciembre de 1921, y que Flores “en el curso de su empleo sufrió el accidente en cuestión, con motivo del cual ocurrió su muerte, sin que el mismo hubiera cometido ninguna falta por la cual la ley expresamente privara a dicho obrero Francisco Flores, a sus sucesores, .... a recibir la indemniza-ción. ’ ’
La Comisión contestó negando que el obrero Francisco Flores sufriera accidente alguno mientras trabajaba y en el curso de su empleo y que dicho accidente le ocasionara la muerte, y alegó además, entre otras defensas, que Flores falleció de una pulmonía, que no es una enfermedad provi-niente y sufrida en el curso y como consecuencia del trabajo de albañil a que se dedicaba dicho obrero.
La corte inferior después de examinar el expediente tra-mitado ante la Comisión y de oir prueba aliunde ofrecida *988por una y otra parte, resolvió el caso de acuerdo con la teo-ría de la demandada, o sea, que Flores no falleció de una enfermedad “proveniente y contraída en el curso y como consecuencia del trabajo de albañil a que se dedicaba,” y declaró sin lugar la demanda.
Referiremos substancialmente lo que dicen los testigos de la demandante.
Francisco Catalá, que era el patrono del obrero, describe lo ocurrido de este modo:
“R.- — Nada, él estaba bruñendo una cornisa así como esa y ma-nejaba un aparato que pesa de 70 a 80 libras y en eso cayó un agua-cero y al caer el aguacero se bajaron todos los que estaban en el andamio, se metieron debajo de la casa y allí yo me fui para casa a tomar café y él le dijo a los demás compañeros: me voy que me siento enfermo. P. — ¿Se lo dijo a usted también? R. — A los de.-más; cuando yo vine pregunté por él. P. — j,A usted no se lo dijo? R. — No, señor; él le dijo a los otros, yo pregunté: ¿dónde está Flores? y me dice: se fué porque cayó enfermo. P. — ¿Usted vió que él se mojara? R. — Eso sí que no, porque él se mojó y se fué: cuando concluyó de caer el aguacero fué' que yo fui a la fá-brica y pregunté por él y dicen: se fué porque estaba trabajando allí y dice que salió con un dolor en la espalda.”
De este testigo aparece una declaración jurada en el ex-pediente de la Comisión, la que fué utilizada por la deman-dante cuando la Comisión abrió de nuevo el caso. El tes-tigo entonces dijo:
“Que el día 20 de diciembre de 1921 dicbo albañil estaba pa-sando un aparato (cuyo nombre desconozco) para pulir la comiza de la pared del frente de la casa, trepado sobre un andamio. Que dicbo aparato pesaría más de veinte libras, y al rato de estarlo pa-sando, y mientras estaba sudado, cayó un aguacero loco, que mojó a dicho obrero..
“Que yo estaba observando el trabajo que bacía dicbo obrero, y vi cuando se mojó, y que en seguida se bajó del andamio donde trabajaba, en lo que pasaba el aguacero.
“Que como a la media bora de esta ocurrencia, el obrero me dijo éstas o parecidas palabras: ‘Don Francisco, me voy para casa porque el mojarme me ha hecho daño. Sentí un frío y ahora tengo *989nn fuerte dolor en los hombros, ’ y en seguida Francisco Flores, el obrero de referencia, se fué para su. casa, ofreciéndome volver a .trabajar al otro día. Que dicho obrero no volvió al trabajo, por-que siguió mal, enfermo de pulmonía, muriendo al poco tiempo.”
Ramón Figueroa, albañil que trabajaba en la misma obra, declaró:
“R.- — Ese día lo único que sucedió que estaba arriba en la fa-chada trabajando y vino un aguacero y se mojó, y como a los diez minutos dijo que se iba porque el aguacero le había hecho daño: se fué, se acostó y a los cuatro días murió.”
Dijo también qne Flores “ estaba balando nna plantilla que tiene como dos pies, como 60 ó 70 libras de peso.”
Santia Fabiani declaró: que estaba de visita en la casa de Francisco Flores cuando éste llegó enfermo; que oyó cuando él dijo que venía malo y se quejaba de que tenía fiebre. Esta testigo también babía prestado una declara-ción jurada sobre los mismos becbos, que la demandante la aportó como uno de sus elementos de prueba ante la Comi-sión. En ella dice que Flores en seguida que llegó a su casa se acostó y esputó la sangre y que desde que empezó a oscurecer basta las doce de la nocbe ella permaneció en la casa, ayudando a asistirlo y que durante esa nocbe Flores quedó acostado siguiendo en estado de gravedad sin aban-donar su lecbo basta que falleció.
Angela Rosado, esposa de Flores, entre otras cosas dijo:
“R. — Él llegó entre tres y cuatro de la tarde, estando la .her-mana Santia Fabiani en casa de visita y nosotros nos impresiona-mos al ver su llegada, porque él acostumbraba salir del trabajo a las cinco y al llegar dijo: me han cogido estas lloviznas, me han hecho daño, y lo toqué y estaba con mucha fiebre, pero al mismo tiempo se acostó, la hermana se fué y yo fui a atenderlo.”
Fueron admitidas sin oposición las declaraciones juradas de los dos médicos A. Ramírez y José Arracbe, que habían asistido al obrero y que habían sido prestadas ante la Co-misión. El primero dijo que del examen que le hizo com-probó que estaba sufriendo un fuerte ataque de grippe y *990que no siguió visitándole porque tuvo que ausentarse para Cabo Rojo, siguiendo asistiéndole el doctor Arracbe y éste declaró que encontró a Flores enfermo con pneumonia (pul-monía). Ambos médicos refieren que el paciente les mani-festó que estaba trabajando en una casa de Francisco Ca-talá, que llovió de momento, se mojó y se sintió enfermo. El doctor Ramírez dijo además que cuando examinó a Flores no notó en él complicaciones, pero que la grippe podía convertirse de un momento a otro en pulmonía.
Por la otra parte se presentó la declaración del jefe del cuerpo médico de la Comisión de Indemnizaciones a Obre-ros, quien explicó que una pulmonía catarral era una enfer-medad producida por microorganismos existentes en el aire, no siendo inherente al trabajo ni derivarse de ocupación al-guna. Aunque estas manifestaciones fueron objetadas por la demandante, prescindiendo de tal declaración, la prueba de la demandante no era bastante para demostrar una re-lación causal entre la enfermedad del obrero y la ocupación de su empleo, no apareciendo asimismo nada extraordinario que indique que este caso sea una excepción a la regla general que fué establecida en circunstancias parecidas en el caso de Crespo v. Com. Indem., 33 D.P.R. 831, expresada así:
"Pero no bay nada que sugiera una relación de causa entre el hecho de que el demandante estuviera sudado al caer el aguacero y sus consecuencias. El accidente alegado como causa próxima de los perjuicios recibidos es el aguacero que repentinamente cayó. El mero hecho de que el demandante estuviere sudado al caer el aguacero no cambia para nada la situación de modo que pueda servir de base para establecer una excepción a la regla general que excluye los accidentes que tienen lugar por las condiciones atmosfé-ricas a las cuales todo el mundo está asimismo expuesto.”
La declaración de Santia Fabiani diciendo que Francisco Flores llegó a su casa con fiebre y esputando la sangre poco después de haberse mojado, más bien es un indicio de que Flores ya se encontraba indispuesto o con alguna afección *991gripal cuando trabajaba, siendo tal indisposición o afección catarral la causa próxima de su enfermedad y muerte y no como acto o función inherente al trabajo o por consecuen-cia del mismo.
El Juez Asociado Señor Hutchison, disintió.